DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 1 was originally filed March 26, 2021.
	The amendment received August 31, 2021 amended claim 1.
	The amendment received December 2, 2021 changed the status identifier only.
	The amendment to the claims received December 30, 2021 amended claim 1 and added new claims 2-6.
	The amendment to the claims received June 3, 2022 amended claim 1.
	Claims 1-6 are currently pending and under consideration.

	Please note: additional claims may require a restriction and/or species requirement.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
Priority
	The present application is a CON of 16/787,456 filed February 11, 2020 which is a CON of 16/707,414 filed December 9, 2019 which is a CON of 16/589,851 filed October 1, 2019 which is a CON of 15/989,665 filed May 25, 2018 (now U.S. Patent 10,465,180) which is a CON of 15/650,070 filed July 14, 2017 (now U.S. Patent 9,982,248) which is a CON of 14/981,981 filed December 29, 2015 which is a CON of 13/063,898 filed May 31, 2011 (now U.S. Patent 9,249,405) which is a 371 (National Stage) of PCT/EP2009/061935 filed September 15, 2009 which claims foreign priority to Italy BO2009A000275 filed May 6, 2009 and Italy BO2008A000564 filed September 15, 2008.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 24, 2022; March 30, 2022; and June 3, 2022 are being considered by the examiner.
Drawings
	No drawings are present.
Withdrawn Rejection
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Stafford et al. U.S. Patent Application Publication 2011/0154516 effective filing date of October 15, 2007 and Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006) is withdrawn upon further consideration.
New Objections
Claim Objections
Claim 2 is objected to because of the following informalities: “AAV viral vector” should read “the AAV viral vector”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: all method steps should be active, positive steps (i.e. “wherein the pharmaceutical formulation is administered parenterally” should read “wherein administering the pharmaceutical formulation is parenterally”). Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “AAV viral vector” should read “the AAV viral vector” (see line 2).  Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The specification only teaches administering the modified FIX polypeptide parenterally and the modified FIX polypeptide as a powder, reconstituting the modified FIX polypeptide in a liquid to make a suspension, and sterile water as the liquid (see paragraphs 103 and 106). The specification is silent with regard to administering an AAV viral vector comprising a nucleotide sequence encoding a modified FIX polypeptide parenterally or the AAV viral vector comprising a nucleotide sequence encoding a modified FIX polypeptide as a powder, reconstituting the AAV viral vector comprising a nucleotide sequence encoding a modified FIX polypeptide in a liquid to make a suspension, and sterile water as the liquid.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on independent claim 1. Claim 1 requires gene therapy to a human with an AAV viral vector. Claim 2 refers to the AAV viral vector as a “pharmaceutical formulation”. Since independent claim 1 is a gene therapy method of treating a human, anything administered would be considered a “pharmaceutical formulation”. Therefore, claim 2 fails to further limit independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray WO 2006/036502 published April 6, 2006; Stafford et al. WO 99/03496 published January 28, 1999; and Loiler et al. U.S. Patent Application Publication 2006/0292117 published December 28, 2006.
For present claims 1-6, Gray teaches a gene therapy method for the treatment of hemophilia B comprising administering an adeno-associated virus (AAV) viral vector wherein the AAV viral vector comprises a polynucleotide encoding a modified Factor IX (FIX) polypeptide wherein residue 194 of precursor FIX is alanine – see SEQ ID NO: 2 (residue 194 of precursor FIX corresponds to residue 148 of mature FIX – present SEQ ID NO: 14) to humans (please refer to the entire specification particularly the abstract; pages 1-6, 18; claims). Gray also teaches intravenous administration with suspensions (please refer to the entire specification particularly pages 13, 14, 16, 21, 22).
However, Gray does not specifically teach a R338L mutation.
For present claims 1-6, Stafford et al. teach a gene therapy method for the treatment of hemophilia B comprising administering to humans an AAV viral vector comprising a polynucleotide encoding a mature FIX (i.e. current SEQ ID NO: 14) where residue 338 is leucine (see SEQ ID NO: 2 – residue 338 is alanine – an alternative for leucine) which increases clotting activity (please refer to the entire specification particularly the abstract; pages 1-3, 5-7; claims). Stafford et al. also teach that other mutations at other locations may be introduced and intravenous administration (please refer to the entire specification particularly page 5).
However, Gray does not specifically teach powder form, reconstitution, or sterile water.
For present claims 1-6, Loiler et al. teach gene therapy methods of administering AAV viral vectors to humans wherein the AAV viral vectors can be sterile powders and reconstituted in sterile water for intravenous injection (please refer to the entire specification particularly paragraphs 2, 4-6, 28, 35, 36, 39, 76, 79-81, 107-113, 183-187, 195-205). Loiler et al. also teach that AAV viral vectors comprising FIX can be utilized in gene therapy methods to treat hemophilia B (please refer to the entire specification particularly paragraph 112). 
The claims would have been obvious because the substitution of one known element (i.e. precursor FIX, R338) for another (i.e. mature FIX, R338L) would have yielded predictable results (i.e. processing of precursor FIX to mature FIX unnecessary, increased clotting activity via mutation of R338) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. mutation of R338 to increase clotting activity; AAV viral vectors in powder form to increase shelf life and reconstitution in sterile water) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006); Stafford et al. U.S. Patent Application Publication 2002/0031799 published March 14, 2002; and Loiler et al. U.S. Patent Application Publication 2006/0292117 published December 28, 2006.
	For present claims 1-6, Oyhenart et al. teach a gene therapy method for the treatment of hemophilia B comprising administering an adeno-associated virus (AAV) viral vector wherein the AAV viral vector comprises a polynucleotide encoding a modified mature FIX (i.e. SEQ ID NOs: 2 or 1035 – present SEQ ID NO: 14) with T148A and R338 mutations (i.e. present SEQ ID NO: 14) to humans and parenteral administration (please refer to the entire specification particularly the abstract; paragraphs 6, 8-10, 13-17, 19, 21, 30-33, 36, 48, 50, 110-112, 127-130, 132, 133, 155-161, 173, 174. 189, 195, 196, 236, 237, 269-295, 298, 367-369, 404, 405, 408, 412, 423, 424, 434, 476-478, 503-508, 512, 535-566; Table 8). Oyhenart et al. also teach the modified mature FIX as a liquid or powder pharmaceutical formulation including suspensions and reconstituting the powder form in sterile pyrogen-free water and compositions as suspensions, liquids, or powders (please refer to the entire specification particularly paragraphs 46, 231, 504-508, 512).
	While Oyhenart et al. teach R338 mutations generically, an R338L mutation is not specifically taught.
	For present claims 1-6, Stafford et al. teach a gene therapy method for the treatment of hemophilia B comprising administering an adeno-associated virus (AAV) viral vector wherein the AAV viral vector comprises a polynucleotide encoding a modified mature FIX (SEQ ID NO: 2 – present SEQ ID NO: 14) comprising an R338L mutation to humans wherein the modified mature FIX has increased clotting activity (please refer to the entire specification particularly the abstract; paragraphs 3-8, 10-13, 21-23, 25-28).
	While Oyhenart et al. teach reconstitution of a powder form of modified mature FIX with sterile pyrogen-free water, Oyhenart et al. does not specifically teach reconstitution of the powder form of AAV.
For present claims 1-6, Loiler et al. teach gene therapy methods of administering AAV viral vectors to humans wherein the AAV viral vectors can be sterile powders and reconstituted in sterile water for intravenous injection (please refer to the entire specification particularly paragraphs 2, 4-6, 28, 35, 36, 39, 76, 79-81, 107-113, 183-187, 195-205). Loiler et al. also teach that AAV viral vectors comprising FIX can be utilized in gene therapy methods to treat hemophilia B (please refer to the entire specification particularly paragraph 112). 
The claims would have been obvious because the substitution of one known element (i.e. genus of R338 mutation) for another (i.e. R338L species of R338 mutation) would have yielded predictable results (i.e. increased clotting activity via mutation of R338 to leucine) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. mutation of R338 to leucine to increase clotting activity; AAV viral vectors in powder form to increase shelf life and reconstitution in sterile water) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).
Regarding the Declaration Received December 30, 2021 to Preemptively Argue Against the Utilization of Stafford et al. WO 99/03496 published January 28, 1999
The declaration filed on December 30, 2021 has been considered but is ineffective to preemptively overcome the utilization of the Stafford et al. WO 99/03496 published January 28, 1999 reference. In Dr. Pieter Reitsma’s opinion, the alternative mutations including R338L which are specifically taught by Stafford et al. are mere speculation on Stafford’s part. Dr. Pieter Reitsma has provided no evidence to prove this opinion. In fact, it appears that Dr. Pieter Reitsma’s opinion is speculative in nature. Legal precedent for patent application prosecution is quite different than rigorous scientific experimentation. However, if the standards that Dr. Pieter Reitsma has set out in the declaration are to be upheld even in scientific papers, then many Discussion sections of scientific papers would have to be discarded as “speculation” (e.g. extrapolating in vitro data to in vivo outcomes, extrapolating animal model data to human therapeutic outcomes, etc.). See, for example, Pintao et al., 2011, High levels of protein C are determined by PROCR haplotype 3, Journal of Thrombosis and Haemostasis, 9(5): 969-976 (citation 285 of Dr. Reitsma’s CV – see Summary/Conclusions section and Discussion section). Dr. Reisma also suggests that because a full scientific explanation for the increased clotting activity of the R338A mutation is not provided, the result is somehow invalid. Again, this is above and beyond the standard for patent application prosecution and even for scientific experimentation. Typically, scientific experimentation is done in incremental steps. In some cases, partial or full explanations for results obtained are not discovered until much later (if at all; see Pintao et al.). This is particularly relevant to therapeutics wherein a complete explanation for how a treatment works is less important than treating a life-threatening condition. The end result is what is important, not the pathways, reason behind the outcome, etc. Dr. Reisma appears to suggest that only after 2021 and the Samelson-Jones et al. NPL (a copy of which was not provided to the examiner of record – in the future, any NPLs, foreign documents, etc. required for review by the examiner must be provided as evidence/exhibits) where all 20 amino acids were inserted into position 338 that all the ramifications of the 338 position fully understood. Regarding the figures reproduced in the affidavit, the figures are illegible (showing the need to provide all NPLs, foreign documents, etc. to the examiner is imperative). Furthermore, it is unclear why the results for R338V are being discussed while R338L is claimed and taught in the prior art. Regarding the R338L results in dogs, Gray WO 2006/036502 published April 6, 2006 teaches methods of enhancing R338L expression from AAV viral vectors. In addition, it is respectfully noted that wildtype FIX (i.e. without increased clotting activity) is utilized to treat hemophilia B. Therefore, some variation in activity would be acceptable to treat hemophilia B. 
Dr. Reisma at sections 17-19 state that L338P is taught in Stafford et al. and the database of human FIX mutations (again – not provided for the examiner’s consideration). It is believed that Dr. Reisma meant R338P which is discussed in Stafford et al. as a naturally occurring variant of human FIX (see the abstract of Stafford et al.).
If Dr. Reisma or applicants are aware of additional teachings of R338L or L338 in the prior art, all are invited to specifically point out any known prior art references.
No argument regarding conservative amino acid substitution is present in the rejections of record.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.). Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
Regarding the Arguments Received June 3, 2022
	A notice of Allowance can not and will not be mailed based on the rejections of record above. Due to the history of the family, applicants may wish to consider an appeal to the Board.
	Any and all declarations, NPLs, foreign documents, etc. that are to be specifically considered by the examiner of record regarding rebuttal arguments should be submitted as evidence/exhibits and attached to the response (i.e. separate from the IDS).
	Since applicants’ representative has only referred to “Stafford References” without specifically providing full citations, it is unclear which references are being referred to (i.e. withdrawn rejection or new rejections of record). 
	Regarding the long-felt need statements, it is respectfully noted that there are several available hemophilia B treatments (e.g. plasma, various recombinant FIX). Therefore, the addition of a gene therapy method would not be the only available treatment option for a person with hemophilia B. Furthermore, Gray WO 2006/036502 published April 6, 2006 teach improvements to gene therapy with FIX and AAV. The present specification is silent with respect to improvements to gene therapy with FIX and AAV, but merely states “a gene therapy method”.
	Dr. Simoni discovered that the R338L mutation is a naturally occurring mutation in a subject. Dr. Simoni was not the first to disclose an R338L mutation. Scientific discovery is different from inventive concept.
	Dr. Stafford disclosed R338L mutations and refers to increased clotting activity (see the above rejections).
	It is unknown to the examiner of record if the standards for enablement and/or obviousness between the EPO and the USPTO are the same, therefore it is unclear how the decision by the EPO is relevant to the present case. Regarding the non-enablement of Stafford, Gray WO 2006/036502 published April 6, 2006 teach improvements to gene therapy with FIX and AAV which show increased expression of FIX (i.e. therapeutic levels) in mice and non-human primates. In addition, Stafford’s disclosure regarding gene therapy is akin to the present specification’s disclosure regarding gene therapy. The present specification does not provide any working examples of gene therapy either.
	The present rejections of record do not suggest that Stafford et al. teach T148A. The present rejections of record are not 35 USC 102 rejections.
No argument regarding conservative amino acid substitution is present in the rejections of record.
Regarding the declaration by Dr. Reisma, please see the above section specifically addressing the declaration.
The Stafford et al. references are utilized to teach the R338L mutant FIX, there were art recognized improvements to FIX AAV gene therapy and the T148A variant was known in the prior art.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.). Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2007/0172846 and 2005/0276787 regarding lyophilized AAV viral vectors reconstituted in water for gene therapy.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/            Primary Examiner, Art Unit 1658